Gunderson, J.,
dissenting:
Subsequent to this court’s decision in Linnecke v. Department of Highways, 76 Nev. 26, 348, P.2d 235 (1960), our legislature in 1965 adopted the Administrative Procedure Act. NRS 233B.010 et seq. Among other provisions that arguably bear on the issues before us, that enactment unequivocally required respondent to “[ajdopt regulations of practice, setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency.” NRS 233B.050(1)(a). Appellants’ action was commenced on the assumption that respondent had filed Policy and Procedure Memorandum 20-8 with the Secretary of State in attempted compliance with the Administrative Procedure Act, their complaint being that the rules of practice contemplated by PPM 20-8 had not been satisfied. Attempting to negate the force of this argument, respondent has established that neither PPM 20-8 nor any other rules of practice have ever been adopted by respondent; whereupon, appellants have urged that, this being the case, the Administrative Procedure Act has clearly been violated. To me, the majority opinion does not appear to dispose of what has thus come to be the paramount issue in the case.
It appears from the record that the judge of the lower court was somewhat startled to learn that respondent had never complied with the clear mandate of the Administrative Procedure Act, requiring respondent to adopt rules of practice. While he was ultimately able to countenance this, my consternation is more abiding. Under the Administrative Procedure Act, any citizen interested in supporting or opposing any of the proposed routes had a right to know, prior to the hearings, the ground rules of practice under which they would be conducted. This right was denied, not only to appellants, but to every citizen of White Pine, Nye and Lincoln counties; and, however confident the agents of the State may be that they reached a good result without a validly conducted hearing, a properly conducted hearing might well have enabled them to reach a different and better result.
Inasmuch as respondent admits PPM 20-8 did not constitute rules of practice, I find it unnecessary to discuss in detail the question of whether the provisions of that memorandum were *188satisfied. I wish to note, however, that to me appellants’ argument that the provisions of PPM 20-8 were not satisfied appeared more sophisticated and persuasive than one might ascertain by reading the majority opinion.